DETAILED ACTION
This is a final Office action addressing applicant’s response 06 January 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6, 7, 19 and 20 are pending and examined.
Claims 3-5, 8-18 and 21-30 are cancelled.
New claim 31 is withdrawn from consideration.

Election/Restrictions
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 31 includes a shrink sleeve and a relationship of other features of the invention with respect to the shrink sleeve.  The features of the shrink sleeve are not a further limitation of those claims previously addressed, but is rather a different embodiment that has not been previously examined.  Searching for this embodiment would include queries that were not previously considered, which would be a serious burden on the examiner at this stage in prosecution.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 is withdrawn from 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand (U.S. Publication 2013/0008962). 
Claim 19: Anand discloses a packaging container (paragraph [0035], any container meets the limitation of “packaging container” using the broadest reasonable interpretation in light of applicant’s specification) comprising of a region with a 
Claim 20: Anand discloses the packaging container as in claim 19, wherein a second unique credential is obtained using an orientation of the one or more visually distinguished marker with respect to an external reference (paragraph [0072]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Towns (U.S. Patent 4,792,053).
Claims 1 and 6: Anand discloses a container (paragraph [0035]) container containing a security label (claim 1) which is scannable (claim 1), wherein, and the security label is machine In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would place the label as necessary to increase the security based on the location of the device with respect to the cap.  Per claim 6, while the prior art does not disclose the security label is integrated with the cap, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  To have this on the sealing layer would aid in determining tampering or counterfeiting of the security label.
Anand also provides a reference, wherein the reference enables determination of spatial orientation of the security label by the machine scan (paragraphs [0061] and [0062]).  The combination of the prior art does not provide wherein the reference is in the cap.  It would have been obvious at the time the invention was made to a person having ordinary skill in the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  To have the references in the cap would not depart from the scope of operability of the prior art.  Further, to have the reference visible via the transparent portion of the cap would be obvious at the time of filing to a person having ordinary skill in the art in order to permit the scanning process to operate properly.  As rendered obvious, the cap is transparent, so having the reference visible would be a natural result.  Last per claim 6, the result would be that the reference would determine the spatial orientation of the security label with respect to the reference via the machine scan (see paragraphs [0061] and [0062]).
  
Claim 2: the obvious modification of the prior art provides the container of claim 1 wherein, the security label indicates tampering upon the machine-scan (Col. 6, lines 28-40) despite the same cap and the same sealing layer being used again on the same container or a different container (this would be the result based on the nature of the invention).  The obvious modification does not disclose the security label is scannable 

Claim 7: the obvious modification of the prior art provides the container, except wherein the reference is in the cap.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  To have the reference in the cap would not depart from the scope of operability of the prior art, and one having ordinary skill in the art would locate the items as desired so they would operate in the intended manner.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 06 January 2021:


Claim rejections – 35 USC 112:
	Applicant’s amendments to the claims overcome the rejections under this heading and they are withdrawn.

Claim rejections – 35 USC 102:
	Applicant’s remarks are noted but are respectfully not persuasive.  While not disputing the language of applicant’s citations (response: page 7), the examiner takes the position that the cited portions teach the claimed invention.  Paragraph [0090] may be considered boilerplate language by applicant; however it may be cited for what it teaches, as indicated by the examiner above.  The emphasis of claim 16, is clear: that the label is optically variable with dynamic color shift effect and thereby enabling a scanner to differentiate from print replica of a label.  This meets the limitation of claim 19: “a variable data (e.g., optically variable) in an encoded form (any limitation meets this limitation as no features are provided to define what constitutes “encoded”; see however paragraph [0062] which notes encoding technology may be used) for a machine scanner is disposed on the region with the variable color-shift optical property.”  As a result, the examiner maintains the rejection as proper.


Claim rejections – 35 USC 103:
	Applicant’s arguments (pages 9 and following) are noted but are respectfully not persuasive.  Regarding the incorporation of the Towns reference, Towns was cited to teach that tamper systems are known in the art of physical items such as those claimed in applicant’s present invention (e.g., transparent cap and seal).  The Anand reference is clear that the system may be incorporated into other systems, and is not limited to a single type of container (Anand: paragraph [0090]).  As a result, the examiner modified Anand with a similar tampering system to render the claims obvious.  The examiner cited In re Kuhle, to support the position that locating the limitations as claimed would be obvious for the reasons cited and to bolster the position referencing paragraph [0090] of Anand.  Towns was not cited for the specifics of its disclosed tamper identification system, but as a teaching that tamper identification systems are used in conjunction with caps and seals as claimed.
Regarding applicant’s position of hindsight reasoning, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As previously provided, the examiner provided supported teachings in the prior art to render the present claims as provided obvious, and the examiner respectfully maintains the rejections as proper.
Regarding newly added claim 31, (response: page 11), the claim is withdrawn for reasons set forth above which will not be repeated here for brevity.

Applicant’s courtesies are appreciated.  The examiner invites applicant to an interview to discuss the present application to advance prosecution and discuss the present invention for potential differences with respect to the prior art cited.

Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive.  
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html

Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649